Order entered October 27, 2017




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-17-01215-CV

         IN RE NATIONAL COLLEGIATE ATHLETIC ASSOCIATION, Relator

                   Original Proceeding from the 95th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-17-00676

                                              ORDER
                             Before Justices Lang, Brown, and Stoddart

        Before the Court is relator’s October 20, 2017 petition for writ of mandamus. We request

that the real party in interest and respondent file their responses, if any, to the petition for writ of

mandamus by November 7, 2017.


                                                         /s/    ADA BROWN
                                                                JUSTICE